ON REHEARING.
McCLELLAN, J.
(7) In brief, for appellant on original submission the question of condition precedent, discussed and decided in the opinion ante, was treated as the controlling inquiry presented by the demurrers to all the counts except that numbered 12. It is now insisted that counts 10 and 11 are rendered immune from the effect of the prevailing interpretation of the contract therein declared on because of the averment that H. L. Badham sold the stock in question before the suit was instituted, and thereby disabled himself from performing his part of the contract, even *348though the performance of a condition precedent lay at the root of the plaintiff’s rights in the premises. The doctrine relied on is that stated as cited in 9 Cyc., p. 098. Even if the averment in these counts had been that Badham sold' the stock before the expiration of the period, during which the performance by plaintiff of the condition precedent was stipulated to be effected, instead of the allegation that the sale was made before the suit was instituted, it is clear that such action by Badham would not relieve plaintiff of his obligation to perform the condition resting upon him; since that action did not hinder or qualify plaintiff’s opportunity to perform the condition precedent.—9 Cyc., pp. 701, 702, subhead “d.” Badham’s obligation was to make an effective sale of the stock to plaintiff when, under the contract declared on in counts 10 and 11, the plaintiff met the precedent condition of payment therefor in a particular way; and until that condition was performed by plaintiff, or until the performance of the precedent condition was averted by Badham, there was no obligation on Badham in the premises of the breach of which plaintiff could complain. Aside from this, the contract appears to have expressly contemplated the sale of the stock by Badham, in which event he was to pay plaintiff a named sum — viz., $2,500. Counts 10 and 11 were subject to the demurrers. Neither of them carried the essential allegation that the condition precedent, resting on plaintiff, had been performed within the period stipulated; nor was there any averment of fact in these counts wherefrom relief of plaintiff from performance of the .condition precedent resulted.
(8) Referring to count 8, the condition precedent established by the-written contract required performance within the period stipulated — namely, three years. The allegations of the count is that the indebtedness of the *349company was discharged and the dividends or earnings had paid for the stock before suit was brought. Manifestly, these averments did not accord with the precedent condition established by the written contract. The-action was not instituted until some time after the three-year period had expired.
No reason appears to alter the conclusions announced in the original opinion. The rehearing is hence denied.
Rehearing denied.